Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 10, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  152383                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  RUBEN CASTRO and CHRISTY CASTRO,                                                                                    Justices
           Plaintiffs-Appellees,
  v                                                                 SC: 152383
                                                                    COA: 316639
                                                                    Washtenaw CC: 13-000138-NH
  JAMES ALAN GOULET, MD and
  JAMES ALAN GOULET, MD, PC,
           Defendants-Appellants,
  and
  STEPHEN R. TOLHURST, MD,
             Defendant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the August 20, 2015
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing whether the filing of a motion for an extension of time to file an affidavit of
  merit, which is subsequently granted, is sufficient to toll the statute of limitations. The
  parties should not submit mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 10, 2016
           d0607
                                                                               Clerk